Citation Nr: 1819692	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a nasal disorder, to include deviation of the nasal septum and difficulty breathing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from September 1963 to March 1964 and Army National Guard service, which included periods of active duty for training (ACDUTRA) between June 14, 1969 and June 29, 1969 and additional periods of ACDUTRA and inactive duty for training (INACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana

This matter was remanded for additional development in April 2013 and February 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a nasal disorder, to include a deviated nasal septum and trouble breathing, which he contends is related to service.

In February 2016, the Board remanded the Veteran's claim to obtain additional records and afford the Veteran a VA medical examination.  The medical examiner was asked to address the relevance of the Veteran's complaint in a November 1965 Report of Medical history that he either presently or had in the past suffered from sinusitis and whether the condition is related to his current rhinitis.  Unfortunately, the VA examiner failed to address this question, claiming that he was unable to find record in question, and the RO apparently failed to assist him by identify the appropriate document for him to review.  The Veteran is entitled to substantial compliance with the terms of the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, part of the VA examiner's April 2017 opinion appears to be based on his belief that the Veteran did not have an ENT evaluation to identify any current condition; however, the Veteran underwent a VA examination in September 2009, during which the examiner determined that his current nasal symptoms were related to a history of allergic rhinitis.  Additionally, VA outpatient treatment records show he recently had a VA ENT consultation in May 2017 that diagnosed him with a deviated nasal septum.  The examiner attributed the deviated septum to the Veteran's service, but provided no rationale for this finding and it is unclear if it was based on the Veteran's own unsubstantiated lay statements alleging a connection between this condition and his in-service injury or some specific medical evidence.  Significantly, the Board notes that a 2009 x-ray of the Veteran's nose was normal, with no evidence of fracture or other injury or abnormality.  Based on the above, it appears that the VA examiner did not review significant relevant evidence before rendering an opinion.  Therefore, while the Board regrets any further delay in adjudicating the Veteran's claim, this matter must again be remanded for a new VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claim folder for an addendum medical opinion to determine the nature and etiology of any current nasal symptoms, including allergic rhinitis and a deviated septum, and their relationship, if any, to his military service, to specifically include any traumatic injury to his nose on June 24, 1969 and the complaint of sinusitis symptoms noted on the November 13, 1965 Report of Medical History.  

After reviewing the entire claims file, including this Remand, the examiner should diagnose any current nasal condition and state whether any such current nasal condition is at least as likely as not (i.e., a 50 percent degree of probability or greater) related to any in-service incident, including any periods of ACDUTRA and INACDUTRA.  The examiner should specifically include a discussion of the June 24, 1969 injury to the Veteran's nose, in particular whether it caused or permanently worsened the Veteran's deviated nasal septum, and the complaint of sinusitis in the November 1965 Report of Medical History in formulating an opinion regarding the causal connection between the Veteran's current nasal symptoms and his military service.   

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment, or the length in time between separation from service and the Veteran's claim for compensation.  In reaching an opinion, the examiner should review the service and post-service records, including the Veteran's documented medical history and all lay evidence of record. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

